Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 26, 2007 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 121 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 123 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2007 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Dividend Income Portfolio, Floating Rate Portfolio, Government Obligations Portfolio, High Income Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Investment Portfolio, Strategic Income Portfolio, Tax-Managed Growth Portfolio, Tax-Managed International Equity Portfolio, Tax-Managed Mid-Cap Core Portfolio, Tax-Managed Multi-Cap Opportunity Portfolio, Tax-Managed Small-Cap Growth Portfolio, Tax-Managed Small-Cap Value Portfolio and Tax-Managed Value Portfolio have also executed this Registration Statement. Eaton Vance Dividend Income Fund A diversified fund seeking total return Eaton Vance Equity Research Fund A diversified fund seeking long-term capital appreciation Eaton Vance International Equity Fund A mutual fund investing in a diversified portfolio of foreign equity securities Eaton Vance Structured Emerging Markets Fund A diversified fund investing in emerging market stocks Prospectus Dated March 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 4 Dividend Income Fund 5 Equity Research Fund 6 Fund Fees and Expenses 7 Investment Objectives & Principal Policies and Risks 10 Management and Organization 14 Valuing Shares 16 Purchasing Shares 16 Sales Charges 20 Redeeming Shares 22 Shareholder Account Features 23 Tax Information 24 Financial Highlights 26 Dividend Income Fund 26 Equity Research Fund 27 International Equity Fund 28 Structured Emerging Markets Fund 29 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Dividend Income Fund. Dividend Income Funds investment objective is to achieve total return for its shareholders. The Fund invests primarily in a diversified portfolio of common and preferred stocks that pay dividends. In selecting investments, the Fund primarily seeks stocks that produce attractive levels of dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. For its investments in common stocks, the Fund also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. The Fund may at times invest 25% or more of its assets in each of the utilities and financial services sectors of the market. The Fund may invest up to 35% of its assets in foreign securities, some of which may be located in emerging market countries. Eaton Vance Equity Research Fund. Equity Research Funds investment objective is to achieve long-term capital appreciation by investing in a diversified portfolio of equity securities. The Fund generally intends to maintain investments in all or substantially all of the market sectors represented in the Standard & Poors 500 Index (the "S&P 500"), a broad-based, unmanaged market index of common stocks commonly used as a measure of U.S. stock market performance. Although it invests primarily in domestic securities, the Fund may invest up to 25% of its assets in foreign securities. The portfolio securities of the Fund are selected by a team of equity research analysts, with each analyst responsible for Fund investments in his or her area of research coverage. Allocations among market sectors will be determined by the analysts under the direction of the investment team leader, using the weightings of the S&P 500 as a benchmark. Eaton Vance International Equity Fund . International Equity Funds investment objective is to achieve total return for its shareholders. The Fund invests in a diversified portfolio of foreign equity securities. The Fund invests primarily in common stocks of companies domiciled in countries represented in the Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index. The EAFE Index is an unmanaged index of approximately 1,000 companies located in twenty countries. The Fund will invest at least 80% of its net assets in equity securities. Eaton Vance Structured Emerging Markets Fund. Structured Emerging Market Funds investment objective is to seek long-term capital appreciation. The Fund normally invests at least 80% of its net assets in equity securities of companies located in emerging market countries, which are those considered to be developing. Emerging market countries are countries that are generally considered to be developing or emerging countries by the International Bank for Reconstruction and Development (more commonly referred to as the World Bank) or the International Finance Corporation, as well as countries that are classified by the United Nations or otherwise regarded by their own authorities as developing. The portfolio manager may identify other emerging market countries on the basis of market capitalization and liquidity and may consider issuers emerging market issuers based on their inclusion (or consideration for inclusion) as emerging market issuers in one or more broad-based market indices. Securities acquired by the Fund are typically listed on stock exchanges in emerging market countries, but also may include securities traded in markets outside these countries, including securities trading in the form of depositary receipts. The Fund seeks to employ a top-down, disciplined and structured investment process that emphasizes broad exposure and diversification among emerging market countries, economic sectors and issuers. This strategy utilitizes targeted allocation and periodic rebalancing to take advantage of certain quantitative and behavioral characteristics of emerging markets identified by the portfolio managers. Common Practices. Dividend Income Fund may invest up to 35% of its assets, Equity Research Fund may invest up to 25% of its assets and International Equity Fund and Structured Emerging Markets Fund may invest without limit in foreign securities. Each Fund may at times engage in derivatives transactions (such as futures contracts and options, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Principal Risk Factors The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of publicly-traded stocks (exchange-listed stocks in emerging market countries in the case of Structured Emerging Markets Fund), the value of a Funds shares will also likely decline. Changes in stock market values especially in emerging market countries can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Equity Research Fund, International Equity Fund and Structured Emerging Markets Fund seek to minimize volatility by diversifying their holdings among many companies and industries. Structured Emerging Markets 3 Fund also diversifies its holdings among many countries. Because each Fund invests in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and other political and economic developments abroad. The use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty, or unexpected price or market movements. The use of dividend capture strategies by Dividend Income Fund will expose the Fund to increased trading costs and greater potential for capital loss or gain. Because the Dividend Income Fund invests in preferred stocks, the Funds net asset value may decline if market interest rates rise. When interest rates rise, the value of such securities will generally fall. Interest rates are currently low relative to historic levels. Common stocks may also be influenced by changes in interest rates. The Funds ability to distribute income to shareholders will substantially depend on the yields available on common and preferred stocks. Changes in the dividend policies of companies held by the Fund could make it difficult for the Fund to provide a predictable level of income. Because Dividend Income Fund may invest a significant portion of its assets in the utilities and financial services sectors, the value of Fund shares may fluctuate more than if the Fund invested in a broader variety of sectors. Companies in the utilities sector are sensitive to changes in interest rates and other economic conditions, governmental regulation, uncertainties created by deregulation, power shortages and surpluses, the price and availability of fuel, environmental protection or energy conservation practices, the level and demand for services, and the cost and potential business disruption of technological developments. Companies in the financial services sector are also subject to extensive government regulation and can be significantly affected by the availability and cost of capital funds, changes in interest rates, the rate of corporate and consumer debt defaults, and price competition. Because Structured Emerging Markets Fund invests predominantly in foreign securities of companies located in emerging market countries, Fund shares are sensitive to factors affecting such companies. Because securities markets in emerging market countries are substantially smaller, less liquid and more volatile than the major securities markets in the United States, Fund share values will be more volatile. Emerging market countries are either comparatively underdeveloped or in the process of becoming developed. Investment in emerging market countries typically involves greater price volatility than investments in securities of issuers in developed countries. Emerging market countries may have relatively unstable governments and economies based on only a few industries. The value of Fund shares will likely be particularly sensitive to changes in the economies of such countries (such as reversals of economic liberalization, political unrest or changes in trading status). Although depositary receipts have similar risks, unsponsored receipts may also involve higher expenses, may not pass through voting and other shareholder rights, and may be less liquid than receipts sponsored by issuers of the underlying securities. Each of the other Funds will be subject to risks described above to the extent they invest in emerging market countries. No Fund is a complete investment program and you may lose money by investing. Shareholders should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information. As of the date of this prospectus, International Equity Fund and Structured Emerging Markets Fund have not completed a full calendar year so there is no performance information. 4 Eaton Vance Dividend Income Fund Performance Information. The following bar chart and table provide information about the Funds performance for the calendar year ended December 31, 2006. For the fiscal year ended October 31, 2006, Eaton Vance voluntarily limited Total Annual Fund Operating Expenses to 1.40% . Absent the subsidy, Fund performance would have been lower. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of value stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. For the period from December 31, 2005 through December 31, 2006, the highest quarterly total return for the Fund was 8.50% for the quarter ended December 31, 2006, and the lowest quarterly return was 1.46% for the quarter ended June 30, 2006. Average Annual Total Return as of December 31, 2006 One Year Life of Fund Class A Return Before Taxes 16.39% 16.23% Class A Return After Taxes on Distributions 14.59% 14.58% Class A Return After Taxes on Distributions and the Sale of Class A Shares 11.22% 13.03% Class C Return Before Taxes 21.52% 21.70% Class I Return Before Taxes 23.93% 23.09% Class R Return Before Taxes 23.37% 22.59% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 22.25% 21.03% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge (CDSC) for Class C. Class R and Class I shares generally have no sales charge. The Fund commenced operations on November 30, 2005. Life of Fund returns are calculated from November 30, 2005. The Russell 1000 Value Index is a broad-based, unmanaged index of value stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Value Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Equity Research Fund Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, 2006. From inception to August 26, 2005, the Funds expenses were voluntarily subsidized to limit Total Annual Fund Operating Expenses to 1.40% . For the fiscal year ended October 31, 2006, Eaton Vance voluntarily limited Total Annual Fund Operating Expenses to 1.25% . Absent the subsidy, Fund performance would have been lower. Effective June 13, 2005, the Funds outstanding shares were classified as Class A shares. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If a sales charge was reflected, the returns would be lower. The table contains the returns for Class A shares and a comparison to the performance of a broad-based index of domestic equity stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. For the period from December 31, 2001 through December 31, 2006, the highest quarterly total return for Class A was 14.59% for the quarter ended June 30, 2003, and the lowest quarterly return was 16.29% for the quarter ended September 30, 2002. One Five Life of Average Annual Total Return as of December 31, 2006 Year Years Fund Class A Return Before Taxes 7.42% 5.42% 5.52% Class A Return After Taxes on Distributions 6.71% 5.11% 5.21% Class A Return After Taxes on Distributions and the Sale of Class A Shares 5.57% 4.63% 4.72% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 15.78% 6.18% 6.26% These returns reflect the maximum sales charge (5.75%) for Class A. Class A commenced operations November 1, 2001. Life of Fund returns are calculated from November 30, 2001. The S&P 500 Index is a broad-based, unmanaged market index of common stocks commonly used as a measure of U.S. stock market performance. Investors cannot invest directly in an Index. (Source for the S&P 500 Index returns: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees for Dividend Income Fund and Equity Research Fund (fees paid directly from your investment) Class A Class C* Class I* Class R* Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Exchange Fee None None None None * Dividend Income Fund only. Shareholder Fees for International Equity Fund and Structured Emerging Markets Fund (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Redemption Fee (as a percentage of amount redeemed)* 1.00% None 1.00% Exchange Fee None None None * For Class A and Class I shares redeemed or exchanged within 90 days of the settlement of purchase. Annual Fund Operating Expenses for Dividend Income Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Class R Management Fees 0.80% 0.80% 0.80% 0.80% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a 0.50% Other Expenses % Total Annual Fund Operating Expenses 2.62% 3.37% 2.37% 2.87% Less Expense Reimbursement and Fee Waiver* )% )% )% )% Net Annual Fund Operating Expenses 1.40% 2.15% 1.15% 1.65% * For the fiscal year ended October 31, 2006, the administrator agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.40% , 2.15% , 1.15% and 1.65% for Class A, Class C, Class I and Class R shares, respectively. This expense reimbursement will continue through February 28, 2008. Thereafter, the reimbursement may be changed or terminated at any time. Annual Fund Operating Expenses for Equity Research Fund (expenses that are deducted from Fund assets) Class A Management Fees 0.80% Distribution and Service (12b-1) Fees 0.25% Other Expenses % Total Annual Fund Operating Expenses 4.99% Less Expense Reimbursement and Fee Waiver* )% Net Annual Fund Operating Expenses 1.40% * For the fiscal year ended October 31, 2006, Eaton Vance limited Total Annual Fund Operating Expenses to 1.25%. Eaton Vance has agreed to limit Total Annual Fund Operating Expenses to 1.40% for Class A.This expense limitation will continue through February 28, 2008. Thereafter, the expense limitation may be changed or terminated at any time. 7 Annual Fund Operating Expenses for International Equity Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Management Fees 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses* % % % Total Annual Fund Operating Expenses 5.31% 6.06% 5.06% Less Expense Reimbursement and Fee Waiver** )% )% )% Net Annual Fund Operating Expenses 1.50% 2.25% 1.25% * Other Expenses are estimated. ** The investment adviser, sub-adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses of Class A, Class C and Class I to 1.50%, 2.25% and 1.25%, respectively. This expense limitation will continue through February 28, 2008, and could be terminated at any time thereafter. Annual Fund Operating Expenses for Structured Emerging Markets Fund (expenses that are deducted from Fund assets) Class A Class C Class I Management Fees 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses* 9.74% 9.74% 9.74% Acquired Fund Fees and Expenses*** % % % Total Annual Fund Operating Expenses 11.01% 11.76% 10.76% Less Expense Reimbursement and Fee Waiver** )% )% )% Net Annual Fund Operating Expenses 1.52% 2.27% 1.27% * Other expenses are estimated. ** The investment adviser, sub-adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses of Class A, Class C and Class I to 1.50%, 2.25% and 1.25%, respectively(not including the amount of Acquired Fund Fees and Expenses). This expense limitation will continue through February 28, 2008. Thereafter, the expense limitation may be changed or terminated at any time. *** These fees and expenses are not included in the Financial Highlights tables; accordingly, Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets indicated in the Financial Highlights table. 8 Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Dividend Income Fund Class A shares $709 $ 993 $1,297 $2,158 Class C shares $318 $ 673 $1,154 $2,483 Class I shares $117 $ 365 $ 633 $1,398 Class R shares $168 $ 520 $ 897 $1,955 Equity Research Fund Class A shares $709 $ 993 $1,297 $2,158 International Equity Fund Class A shares $719* $1,022 $1,346 $2,263 Class C shares $328 $ 703 $1,205 $2,585 Class I shares $127* $ 397 $ 686 $1,511 Structured Emerging Markets Fund Class A shares $721* $1,028 $1,356 $2,283 Class C shares $330 $ 709 $1,215 $2,605 Class I shares $129* $ 403 $ 697 $1,534 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Dividend Income Fund Class A shares $709 $ 993 $1,297 $2,158 Class C shares $218 $ 673 $1,154 $2,483 Class I shares $117 $ 365 $ 633 $1,398 Class R shares $168 $ 520 $ 897 $1,955 Equity Research Fund Class A shares $709 $ 993 $1,297 $2,158 International Equity Fund Class A shares $719 $1,022 $1,346 $2,263 Class C shares $228 $ 703 $1,205 $2,585 Class I shares $127 $ 397 $ 686 $1,511 Structured Emerging Markets Fund Class A shares $721 $1,028 $1,356 $2,283 Class C shares $230 $ 709 $1,215 $2,605 Class I shares $129 $ 403 $ 697 $1,537 * Due to the redemption fee, the cost of investing in Class A and Class I shares of International Equity Fund and Structured Emerging Markets Fund for one year would be $100 higher for shares redeemed or exchanged within 90 days of the settlement of the purchase. 9 Investment Objectives & Principal Policies and Risks The investment objectives and principal policies and risks of the Funds are set forth below. In the case of a Fund or Portfolio that has a policy of investing at least 80% of its net assets in a particular type of investment (the 80% policy), the policy will not be changed unless Fund shareholders are given 60 days advance notice of the change. For purposes of the 80% policy, net assets include any borrowings for investment purposes. Dividend Income Fund. The Funds investment objective is to achieve total return for its shareholders. The Fund seeks to meet its objective by investing in Dividend Income Portfolio, a separate open-end investment company that has the same objective and policies as the Fund. The Funds investment objective may not be changed by the Trustees without shareholder approval. Under normal market conditions, Dividend Income Portfolio invests at least 80% of its net assets in dividend-paying common and preferred stocks. In selecting securities, the Dividend Income Portfolio invests primarily in dividend-paying common and preferred stocks of U.S. and non-U.S. companies that the investment adviser believes may produce attractive levels of dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. Stocks may be undervalued in relation to other investments due to adverse economic or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. For its investments in common stocks, Dividend Income Portfolio also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. For its investments in preferred stocks, the Portfolio will also take into consideration the interest rate sensitivity of the investments and the investment advisers interest rate expectations. Under normal market conditions, the Portfolio expects primarily to invest in preferred stocks that are rated investment grade (which is at least BBB as determined by Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch"), Baa as determined by Moodys Investors Service, Inc. ("Moodys") or, if unrated, determined to be of comparable quality by the investment adviser), but may invest to a limited extent in lower rated preferred stocks. Consistent with the Portfolios objective, the investment adviser has broad discretion to allocate the Portfolios investments between common and preferred stocks. Dividend Income Portfolio may seek to enhance the level of dividend income it receives by engaging in dividend capture trading. In a dividend capture trade, the Portfolio would sell a stock that has gone ex-dividend to purchase another stock paying a dividend before the next dividend of the stock being sold. By entering into a series of such trades, the Portfolio could augment the amount of dividend income it receives over the course of a year. The use of dividend capture strategies will expose the Portfolio to increased trading costs and greater potential for capital loss or gain, particularly in the event of significant short-term price movements of stocks subject to dividend capture trading. Dividend Income Portfolio may invest 25% or more of its assets in each of the utilities and financial services sectors. The utilities sector includes companies engaged in the manufacture, production, generation, transmission, sale and distribution of water, gas and electric energy, as well as companies engaged in the communications field. Companies in the financial services sector include, for example, commercial banks, savings and loan associations, brokerage and investment companies, insurance companies, and consumer and industrial finance companies. The Portfolio also may invest in real estate investment trusts, and therefore, may be subject to the special risks associated with real estate investing. The Portfolio may not invest 25% or more of its total assets in any one industry. Investment decisions are made primarily on the basis of fundamental research. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting stocks, the portfolio managers consider (among other factors) a companys earnings or cash flow capabilities, dividend prospects, the strength of the companys business franchises and estimates of the companys net value. Many of these considerations are subjective. Equity Research Fund. The Funds investment objective is to achieve long-term capital appreciation by investing in a diversified portfolio of equity securities. The Funds investment objective may not be changed by the Trustees without shareholder approval. Under normal market conditions, the Fund will invest at least 80% of its net assets in a broadly diversified selection of common stocks. Equity Research Fund generally intends to maintain investments in all or substantially all of the market sectors represented in the S&P 500. Particular stocks owned by the Fund will not mirror the S&P 500. The portfolio securities of Equity Research Fund are selected by a team of investment research analysts in the investment advisers equity research group. Each analyst maintains responsibility for Fund investments in his or her area of research coverage. Allocations among market sectors are determined by the analysts under the direction of the investment team 10 leader, using the market sector weightings of the S&P 500 as a benchmark. In selecting and managing the Funds securities portfolio, the team of equity research analysts makes investment judgments primarily on the basis of fundamental research analysis. Fundamental research involves consideration of the various company-specific and general business, economic and market factors that influence the future performance of individual companies and equity investments therein. International Equity Fund. The Funds investment objective is to achieve total return for its shareholders. The Funds investment objective may be changed by the Trustees without shareholder approval. The Trustees have no present intention to make a change and intends to submit any change in the objective to shareholders for approval. The Fund seeks to meet its objective by investing in International Equity Portfolio, a separate open-end investment company that has the same objective and policies as the Fund. International Equity Portfolio will normally invest at least 80% of its net assets in a diversified portfolio of foreign equity securities. The portfolio managers expect to invest primarily in companies domiciled in countries represented in the EAFE Index. The Portfolio seeks to outperform the EAFE Index. The Portfolio maintains investments in not less than five different countries and less than 25% of its total assets will be invested in any one industry. The portfolio managers use fundamental research in managing the International Equity Portfolio, utilizing information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting companies for investment, the investment adviser may consider overall growth prospects, financial condition, competitive position, technology, marketing expertise, profit margins, return on investment, capital resources, management and other factors. The Portfolio generally acquires securities with the expectation of holding them for the long-term. Structured Emerging Markets Fund. The Funds investment objective is to seek long-term capital appreciation. The Funds investment objective may be changed by the Trustees without sharheolder approval. The Trustees have no present intention to make any such change and shareholders will receive 60 days notice of any material change in the investment objective. Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities of companies located in emerging market countries. A company will be considered to be located in an emerging market country if it is domiciled in or derives more than 50% of its revenues or profits from emerging market countries. Emerging market countries are countries that are generally considered to be developing or emerging countries by the World Bank or the International Finance Corporation, as well as countries that are classified by the United Nations or otherwise regarded by their own authorities as developing. The portfolio manager may identify other emerging market countries on the basis of market capitalization and liquidity and may consider issuers emerging market issuers based on their inclusion (or consideration for inclusion) as emerging market issuers in one or more broad-based market indices. Emerging market countries include countries in Asia, Latin America, the Middle East, Southern Europe, Eastern Europe, Africa and the region comprising the former Soviet Union. Structured Emerging Markets Fund seeks to employ a top-down, disciplined and structured investment process that emphasizes broad exposure and diversification among emerging market countries, economic sectors and issuers. This strategy utilitizes targeted allocation and periodic rebalancing to take advantage of certain quantitative and behavioral characteristics of emerging markets identified by the portfolio manager. The portfolio manager selects and allocates across countries based on factors such as size, liquidity, level of economic development, local economic diversification, and perceived risk and potential for growth. The Fund maintains a bias to broad inclusion; that is the Fund intends to allocate its portfolio holdings to more emerging market countries rather than fewer emerging market countries. Relative to capitalization-weighted country indexes, individual country allocation targets emphasize the less represented emerging market countries. The Funds country allocations are rebalanced periodically to their target weights which has the effect of reducing exposure to countries with strong relative performance and increasing exposure to countries which have underperformed. Within each country, the Fund seeks to maintain exposure across key economic sectors such as industrial/technology, consumer, utilities, basic industry/resource and financial. Relative to capitalization-weighted country indexes, the portfolio managers target weights to these sectors to emphasize the less represented sectors. The portfolio managers select individual securities as representatives of their economic sectors and generally weights them by their relative capitalization within that sector. More than 25% of Structured Emerging Markets Funds total assets may be denominated in any single currency. The value of foreign assets as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates and exchange control regulations. At times, the portfolio managers may (but are not obligated to) use hedging techniques (such as forward contracts and options) to attempt to mitigate adverse effects of foreign currency fluctuations. 11 Structured Emerging Markets Fund may invest in securities of smaller, less seasoned companies. Such securities are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, may be dependent on a limited management group or lack substantial capital reserves and do not have established performance records. There is generally less publicly available information about such companies than larger, more established companies. The Fund also may invest in privately issued securities including privately issued securities whose investment results are designed to correspond generally to the performance of a specified stock index or basket of securities, or sometimes a single stock (referred to as equity-linked securities). The Fund may invest up to 15% of its assets in privately issued securities. Stocks purchased by Structured Emerging Markets Fund may be undervalued due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. Structured Emerging Markets Fund may invest in convertible instruments which will generally not be rated, but will typically be equivalent in credit quality to securities rated below investment grade (i.e., credit quality equivalent to lower than Baa by Moodys and lower than BBB by S&P). Convertible debt securities that are not investment grade are commonly called junk bonds and have risks similar to equity securities; they have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity to make principal and interest payments than is the case with higher grade debt securities. Such lower rated debt securities will not exceed 20% of total assets. Additional Policies and Risks Foreign Investments. Dividend Income Portfolio may invest up to 35% of its assets, Equity Research Fund may invest up to 25% of its assets, and International Equity Portfolio and Structured Emerging Markets Fund may invest without limit in foreign securities, some of which may be located in emerging market countries. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. These risks can be more significant for securities traded in less developed, emerging market countries. Currency exchange rates may fluctuate significantly over short periods of time causing a Fund or Portfolios net asset value to fluctuate as well. Costs are incurred in connection with conversions between various currencies. Investments in emerging market countries can be considered speculative, and therefore may offer higher potential for gains and losses than investments in the developed markets of the world. Political and economic structures in emerging market countries generally lack the social, political and economic stability characteristics of the United States. Governmental actions can have a significant effect on the economic conditions in such countries, which could adversely affect the value and liquidity of a Funds or Portfolios investments. The laws of countries in the region relating to limited liability of corporate shareholders, fiduciary duties of officers and directors, and the bankruptcy of state enterprises are generally less well developed than or different from such laws in the United States. It may be more difficult to obtain a judgment in the courts of these countries than it is in the United States. In addition, unanticipated political or social developments may affect the value of a Funds or Portfolios investments in these countries and the availability to the Fund or Portfolio of additional investments. These factors may cause emerging market securities to be more volatile and potentially less liquid than securities in more developed countries. Settlement of securities transactions in emerging market countries are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of a Funds or Portfolios assets. In addition, disruptions due to work stoppages and trading improprieties in these securities markets have caused such markets to close. If extended closings were to occur in stock markets where Structured Emerging Markets Fund was heavily invested, the Funds ability to redeem Fund shares could become correspondingly impaired. To mitigate these risks, Structured Emerging Markets Fund may maintain a higher cash position than it otherwise would, thereby possibly diluting its return, or the Fund may have to sell more liquid securities which it would not otherwise choose to sell. As an alternative to holding foreign-traded securities, each Fund and Portfolio may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the U.S. over-the-counter market (including depositary receipts which evidence ownership in underlying foreign securities); such investments are not subject to Dividend Income Funds 35% limitation or Equity Research Funds 25% limitation on investing in foreign securities. Depositary receipts are subject 12 to many risks associated with investing directly in foreign securities, including political and economic risks. Depositary receipts are considered foreign securities for purposes of International Equity Portfolios 80% policy. For purposes of Structured Emerging Markets Funds 80% policy, depositary receipts are considered equity securities of companies located in emerging market countries if the issuer of the depositary receipt is domiciled in or derives more than 50% of its revenues or profits from emerging market countries. Each of Dividend Income Portfolio, International Equity Portfolio and Structured Emerging Markets Fund may (but are not obligated to) buy and sell foreign currency forward contracts to hedge its foreign currency exposures. Investing in foreign securities may subject a Fund or Portfolio to foreign tax withholding. Illiquid Securities. Each Fund and Portfolio may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities. Illiquid securities include those legally restricted as to resale, and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933 and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of a Fund or Portfolio illiquidity if eligible buyers become uninterested in purchasing them. Securities Lending. The Funds and Portfolios may seek to earn income by lending portfolio securities to broker-dealers or other institutional borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans will only be made to firms that have been approved by the investment adviser. The investment adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. In addition, loans will only be made when the investment adviser believes the expected returns, net of expenses, justify the attendant risk. Securities loans currently are required to be secured continuously by collateral in cash, cash equivalents (such as money market instruments) or other liquid securities held by the custodian and maintained in an amount at least equal to the market value of the securities loaned. Each Fund and Portfolio may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. Borrowing. Each Fund and Portfolio may borrow amounts up to one-third of the value of its total assets (including borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Such borrowings would result in increased expense to a Fund or Portfolio and, while they are outstanding, would magnify increases or decreases in the value of Fund shares. Each Fund and Portfolio will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. During unusual market conditions, a Fund or Portfolio may temporarily invest up to 100% of its assets in cash or cash equivalents, which may be inconsistent with a Funds or Portfolios investment objective(s). Portfolio Turnover. The annual portfolio turnover rate of Dividend Income Portfolio may exceed 100%. A mutual fund with a high turnover rate (100% or more) may generate more capital gains and pay more commissions (which may reduce return) than a fund with a lower rate. Capital gains distributions (which reduce the after-tax returns of shareholders holding Fund shares in taxable accounts) will be made to shareholders if offsetting capital loss carryforwards do not exist. For the period from the start of business, November 30, 2005, to October 31, 2006 the Dividend Income Funds portfolio turnover rate was 170%, due to the use of dividend capture trading strategies. Investing in Other Investment Companies. Equity Research Funds and Structured Emerging Markets Funds investment policies include a fundamental investment provision allowing the Fund to invest substantially all of its investable assets in one or more open-end management investment companies having substantially the same investment policies and restrictions as the Fund. Any such company or companies would be advised by the Funds investment adviser (or an affiliate) and the Fund would not pay directly any advisory fee with respect to the assets so invested. Each Fund will indirectly bear its proportionate share of any management fees paid by investment companies in which it invests in addition to the advisory fee paid by the Fund. A Fund may initiate investments in one or more investment companies at any time without shareholder approval. Dividend Income Portfolio, Equity Research Fund and Structured Emerging Markets Fund may invest up to 10% of net assets in unaffiliated investment companies and other pooled investment vehicles. Reflow Liquidity Program. Each Fund may participate in the ReFlow liquidity program, which is designed to provide an alternative liquidity source for mutual funds experiencing net redemptions of their shares. Pursuant to the program, ReFlow Fund, LLC (ReFlow) provides participating mutual funds with a source of cash to meet net shareholder redemptions by standing ready each business day to purchase fund shares up to the value of the net shares redeemed by other shareholders that are to settle the next business day. Following purchases of fund shares, ReFlow then generally redeems those shares when the fund experiences net sales, at the end of a maximum holding period prescribed by ReFlow or at other times at ReFlows discretion. For use of the ReFlow service, a Fund pays a fee to ReFlow each time it purchases fund shares, calculated by applying to the purchase amount a fee rate determined through an automated daily auction 13 among participating mutual funds. The current minimum fee rate is 0.15% of the value of the fund shares purchased by ReFlow. Such fee is allocated among a funds share classes based on relative net assets. ReFlows purchases of fund shares through the liquidity program are made on an investment-blind basis without regard to the funds objective, policies or anticipated performance. ReFlow will purchase Class I shares (Class A shares for the Equity Research Fund) at net asset value and will not be subject to any sales charge or investment minimum, if applicable to such shares. In accordance with federal securities laws, ReFlow is prohibited from acquiring more than 3% of the outstanding voting securities of a fund. A Fund or Portfolio might not use all of the strategies and techniques or invest in all of the types of securities described in this Prospectus or in the Statement of Additional Information. While at times a Fund or Portfolio may use alternative investment strategies in an effort to limit losses, it may choose not to do so. Management and Organization Management. Each Portfolios investment adviser is Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (Eaton Vance), with offices at The Eaton Vance Building, 255 State Street, Boston, MA 02109. Eaton Vance serves as investment adviser to Equity Research Fund and Structured Emerging Markets Fund. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its subsidiaries currently manage over $130 billion on behalf of mutual funds, institutional clients and individuals. The investment advisers manage investments pursuant to an investment advisory agreement. Information about portfolio managers and advisory fees is set forth below. Dividend Income Portfolio. Under its investment advisory agreement with Dividend Income Portfolio, BMR receives a monthly advisory fee equivalent to 0.65% annually of the average daily net assets of the Portfolio up to $500 million. On net assets of $500 million and over the annual fee is reduced. For the period from the Portfolios commencement of operations, March 24, 2006, to the fiscal year ended October 31, 2006, the Portfolio paid BMR advisory fees equivalent to 0.65% (annualized) of its average daily net assets. Prior to March 24, 2006, the assets of Dividend Income Fund were managed by Eaton Vance under an investment advisory agreement substantially identical to the agreement between the Portfolio and BMR. For the period from the Funds start of business November 30, 2005, to March 24, 2006, the Fund paid Eaton Vance advisory fees equivalent to 0.65% (annualized) of its average daily net assets. Judith A. Saryan and Aamer Khan have managed the Dividend Income Portfolio since it commenced operations. Both Ms. Saryan and Mr. Khan have been members of the equity investment group at Eaton Vance for more than five years and manage other Eaton Vance portfolios. Ms. Saryan has managed Eaton Vance portfolios for more than five years and Mr. Khan has been an analyst on Eaton Vance portfolios for more than five years, and each are Vice Presidents of Eaton Vance and BMR. Equity Research Fund. Under its investment advisory agreement with Equity Research Fund, Eaton Vance receives a monthly advisory fee equal to 0.65% annually of the average daily net assets of the Fund up to $500 million. On net assets of $500 million and over the annual fee is reduced. For the fiscal year ended October 31, 2006, absent a fee reduction, Eaton Vance would have earned advisory fees equivalent to 0.65% of the Funds average daily net assets. The day-to-day management of the Equity Research Funds portfolio is the responsibility of a team of analysts supervised by Walter A. Row, III, who has acted as the investment team leader since the Fund commenced operations. The team meets periodically to discuss investment policy and procedures and to provide investment research for the Fund. Mr. Row is Director of Equity Research and has been a Vice President of Eaton Vance for more than five years. He also manages other Eaton Vance portfolios. As team leader, Mr. Row coordinates the allocation of Fund assets among the market sectors, using the weightings of the S&P 500 as a benchmark. The various team members are responsible for choosing the particular securities within their sectors or industries. The members of his investment team are as follows: Charles Gaffney has been a Vice President of Eaton Vance for four years and is an equity analyst covering energy and utilities. Prior to joining Eaton Vance he was an equity analyst at Brown Brothers Harriman for more than three years. Jeanne Gilchrist has been a Vice President of Eaton Vance since April, 2006 and is an equity analyst covering pharmaceutical and biotechnology. Prior to joining Eaton Vance she was an equity analyst at Cadence Capital for more than five years. Aamer Khan has been a Vice President of Eaton Vance for more than five years and is an equity analyst covering regional banks, builders and paper. 14 Stewart Muter has been a Vice President of Eaton Vance since January, 2007 and is an equity analyst covering information technology. Prior to joining Eaton Vance he was an equity analyst at Royal Bank of Canada for three years and an equity analyst at Canaccord Adams for more than two years. Dana Robinson has been a Vice President of Eaton Vance for more than five years and is an equity analyst covering aerospace & defense, auto components, transportation and food & beverage. International Equity Portfolio. Under its investment advisory agreement with International Equity Portfolio, BMR receives a monthly advisory fee equal to 1.00% annually of the average daily net assets of the Portfolio up to $500 million. On net assets of $500 million and over the annual fee is reduced. Pursuant to an investment sub-advisory agreement, BMR has delegated the investment management of the Portfolio to Eagle Global Advisors, L.L.C. (Eagle), a registered investment adviser. BMR pays Eagle a portion of the advisory fee for sub-advisory services provided to the Portfolio. For the period from the start of business May 31, 2006, to the fiscal year ended October 31, 2006 the Portfolio paid BMR advisory fees equivalent to 1.00% (annualized) of its average daily net assets. Edward R. Allen, III and Thomas N. Hunt, III have served as the portfolio managers of the International Equity Portfolio since commencement of operations. Messrs. Allen and Hunt are each partners at Eagle and have been employed by Eagle for more than five years. Structured Emerging Markets Fund. Under its investment advisory agreement with Structured Emerging Markets Fund, Eaton Vance receives a monthly advisory fee equal to 0.85% annually of the average daily net assets of the Fund up to $500 million. On net assets of $500 million and over the annual fee is reduced. Pursuant to an investment sub-advisory agreement, Eaton Vance has delegated the investment management of the Fund to Parametric Portfolio Associates ("Parametric"), a registered investment adviser and majority-owned subsidiary of Eaton Vance. Eaton Vance pays Parametric a portion of the advisory fee for sub-advisory services provided to the Fund. For the period from the start of business, June 30, 2006, to the fiscal year ended October 31, 2006, the Fund paid Eaton Vance advisory fees equivalent to 0.85% (annualized) of its average daily net assets. The Fund is managed by a team of three portfolio managers from Parametric. The members of the team are Cliff Quisenberry, Thomas Seto and David Stein. Mr. Quisenberry has served as the portfolio manager of the Fund since operations commenced and Mr. Seto and Mr. Stein have been fund portfolio managers since March 1, 2007. Mr. Quisenberry has been a Vice President and global portfolio manager of Parametric for more than five years. Mr. Seto has been a Vice President and Director of Portfolio Management at Parametric for more than five years. Mr. Stein has been Managing Director and Chief Investment Officer at Parametric for more than five years. They all manage another Eaton Vance Fund. The Funds most recent shareholder reports provide information regarding the basis for the Trustees approval of the investment advisory and sub-advisory agreements. The Statement of Additional Information provides additional information about each investment management team member (for Equity Research Fund) and each portfolio managers compensation, other accounts managed by the team members and each portfolio manager, and the team members and each portfolio managers ownership of Fund shares with respect to which that team member or portfolio manager has management responsibilities. Eaton Vance serves as the administrator of each Fund, providing each Fund with administrative services and related office facilities. In return, each Fund (except International Equity Fund) is authorized to pay Eaton Vance a monthly administrative fee equal to 0.15% annually of average daily net assets. For the fiscal year ended October 31, 2006, each Fund (except International Equity Fund) paid Eaton Vance administration fees of 0.15% of average daily net assets. Eaton Vance receives no compensation for serving as administrator of International Equity Fund. Eaton Vance also serves as the sub-transfer agent for each Fund. For the sub-transfer agency services it provides, Eaton Vance receives an aggregate fee based upon the actual expenses it incurs in the performance of sub-transfer agency services. This fee is paid to Eaton Vance by a Funds transfer agent from the fees the transfer agent receives from the Eaton Vance funds. Organization. Each Fund is a series of Eaton Vance Mutual Funds Trust, a Massachusetts business trust. Each Fund offers multiple classes of shares. Each Class represents a pro rata interest in the Fund but is subject to different expenses and rights. The Funds do not hold annual shareholder meetings, but may hold special meetings for matters that require shareholder approval (such as electing or removing trustees, approving management or advisory contracts or changing investment policies that may only be changed with shareholder approval). As an investor in a Portfolio, Dividend Income and International Equity Funds may be asked to vote on certain Portfolio matters (such as changes in certain Portfolio investment restrictions). When necessary, the Fund will hold a meeting of shareholders to consider the Portfolio matter 15 and then vote their interest in the Portfolio in proportion to the votes cast by its shareholders. Dividend Income and International Equity Funds can withdraw from a Portfolio at any time without shareholder approval. Because the Funds use this combined prospectus, a Fund could be held liable for a misstatement or omission made about another Fund. The Trusts Trustees considered this risk in approving the use of a combined prospectus. Valuing Shares Each Fund values its shares once each day only when the New York Stock Exchange is open for trading (typically Monday through Friday), as of the close of regular trading on the Exchange (normally 4:00 p.m. eastern time). The purchase price of Fund shares is their net asset value (plus a sales charge for Class A shares), which is derived from Fund or Portfolio holdings. When purchasing or redeeming Fund shares, your investment dealer must communicate your order to the principal underwriter by a specific time each day in order for the purchase price or the redemption price to be based on that days net asset value per share. It is the investment dealers responsibility to transmit orders promptly. Each Fund may accept purchase and redemption orders as of the time of their receipt by certain investment dealers (or their designated intermediaries). The Trustees have adopted procedures for valuing investments and have delegated to the investment adviser the daily valuation of such investments. For International Equity Portfolio and Structured Emerging Markets Fund, the investment adviser has delegated daily valuation of the Portfolio and Fund, respectively, to a sub-adviser. Pursuant to the procedures, exchange-listed securities normally are valued at closing sale prices. In certain situations, the investment adviser may use the fair value of a security if prices are unavailable or are deemed unreliable, or if events occur after the close of a securities market (usually a foreign market) and before a Fund or Portfolio values its assets that would materially affect net asset value. In addition, for foreign equity securities that meet certain criteria, the Trustees have approved the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the fair-valued securities. A security that is fair valued may be valued at a price higher or lower than actual market quotations or the value determined by other funds using their own fair valuation procedures. Because foreign securities trade on days when Fund shares are not priced, the value of securities held by a Fund or Portfolio can change on days when Fund shares cannot be redeemed. The investment adviser expects to fair value domestic securities in limited circumstances, such as when the securities are subject to restrictions on resale. Eaton Vance has established a Valuation Committee that oversees the valuation of investments. Purchasing Shares Class A, Class C and Class R You may purchase shares through your investment dealer or by mailing an account application form to the transfer agent (see back cover for address). You may request an account application by calling 1-800-262-1122. Your initial investment must be at least $1,000. After your initial investment, additional investments may be made at any time by sending a check payable to the order of the Fund or the transfer agent directly to the transfer agent (see back cover for address). Please include your name and account number and the name of the Fund and Class of shares with each investment. You may make automatic investments of $50 or more each month or each quarter from your bank account. You can establish bank automated investing on the account application or by calling 1-800-262-1122. The minimum initial investment amount and Fund policy of redeeming accounts with low account balances are waived for bank automated investing accounts, certain group purchase plans (including tax-deferred retirement, other pension plans and proprietary fee-based programs sponsored by broker-dealers), the ReFlow liquidity program and for persons affiliated with Eaton Vance and certain Fund service providers (as described in the Statement of Additional Information). Purchase orders will be executed at the net asset value next determined after their receipt by a Fund. A Fund or your investment dealer must receive your purchase order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) in order for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer (which includes brokers, dealers and other financial institutions), that dealer may charge you a fee for executing the purchase for you. Each Fund may suspend the sale of its shares at any time and any purchase order may be refused. 16 Class I Shares Class I shares are offered to clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments, foundations and qualified plans (including tax-deferred retirement plans and profit sharing plans). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Your initial investment must be at least $250,000. Subsequent investments of any amount may be made at any time. The minimum initial investment is waived for persons affiliated with Eaton Vance, its affiliates and certain Fund service providers (as described in the Statement of Additional Information), and the ReFlow liquidity program. The initial minimum investment also is waived for individual accounts of a financial intermediary that charges an ongoing fee for its services (as described below), provided the aggregate value of such accounts invested in Class I shares of the Fund is at least $250,000 (or is anticipated by the principal underwriter to reach $250,000) and for corporations, endowments, foundations and qualified plans with assets of at least $100 million. Class I shares may be purchased through an investment dealer or by requesting your bank to transmit immediately available funds (Federal Funds) by wire to the address set forth below. To make an initial investment by wire, you must first telephone the Fund Order Department at 1-800-225-6265 (extension 7604) to advise of your action and to be assigned an account number. Failure to call will delay the order. An account application form must be promptly forwarded to the transfer agent (see back cover for address). You may request a current account application by calling 1-800-262-1122. Additional investments may be made at any time through the same wire procedure. The Fund Order Department must be advised by telephone of each transmission. Wire funds to: Mellon Trust of New England N.A. ABA #011001234 Account #080411 Further Credit: Eaton Vance Dividend Income Fund - Class I Shares - Fund #397 OR Eaton Vance International Equity Fund - Class I Shares - Fund #86 OR Eaton Vance Structured Emerging Markets Fund - Class I Shares - Fund #83 A/C # [Insert your account number] Purchase orders will be executed at the net asset value next determined after their receipt by each Fund. A Fund or your investment dealer must receive your purchase order no later than the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. eastern time) in order for your purchase to be effected at that days net asset value. If you purchase shares through an investment dealer, that dealer may charge you a fee for executing the purchase for you. Each Fund may suspend the sale of its shares at any time and any purchase order may be refused. Restrictions on Excessive Trading and Market Timing. The Funds are not intended for excessive trading or market timing. Market timers seek to profit by rapidly switching money into a fund when they expect the share price of the fund to rise and taking money out of the fund when they expect those prices to fall. By realizing profits through short-term trading, shareholders that engage in rapid purchases and sales or exchanges of a funds shares may dilute the value of shares held by long-term shareholders. Volatility resulting from excessive purchases and sales or exchanges of fund shares, especially involving large dollar amounts, may disrupt efficient portfolio management. In particular, excessive purchases and sales or exchanges of a funds shares may cause a fund to have difficulty implementing its investment strategies, may force the fund to sell portfolio securities at inopportune times to raise cash or may cause increased expenses (such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage or increased administrative costs). A fund that invests in securities that are, among other things, thinly traded, traded infrequently or relatively illiquid (including restricted securities and emerging market securities and certain small-cap companies for Structured Emerging Markets Fund) is susceptible to the risk that the current market price for such securities may not accurately reflect current market values. A shareholder may seek to engage in short-term trading to take advantage of these pricing differences (commonly referred to as price arbitrage). In addition, because each Fund and Portfolio invests in foreign securities, it may be susceptible to a time zone arbitrage strategy in which shareholders attempt to take advantage of Fund share prices that may not reflect developments in a foreign securities market that occur after the close of such market but prior to the pricing of Fund shares. The investment adviser or the sub-adviser is authorized to use the fair value of a security if prices are unavailable or are deemed unreliable (see Valuing Shares). The use of fair value pricing, the redemption fee applicable to Class A and Class I shares of International Equity Fund and Structured Emerging Markets Fund, and the 17 restrictions on excessive trading and market timing described below are intended to reduce a shareholders ability to engage in price or time zone arbitrage to the detriment of the Funds. The Boards of Trustees of the Eaton Vance funds have adopted policies to discourage short-term trading and market timing and to seek to minimize their potentially detrimental effects. Pursuant to these policies, if an investor (through one or more accounts) makes more than two round-trip exchanges (exchanging from one fund to another fund and back again) within 12 months, it will be deemed to constitute market timing or excessive trading. Under the policies, each Fund or its principal underwriter will reject or cancel a purchase order, suspend or terminate the exchange privilege or terminate the ability of an investor to invest in the Eaton Vance funds if the Fund or the principal underwriter determines that a proposed transaction involves market timing or excessive trading that it believes is likely to be detrimental to the Fund. Each Fund and its principal underwriter cannot ensure that they will be able to identify all cases of market timing and excessive trading, although they believe they have adequate procedures in place to attempt to do so. Each Fund or its principal underwriter may also reject or cancel any purchase order (including an exchange) from an investor or group of investors for any other reason. Decisions to reject or cancel purchase orders (including exchanges) in each Fund are inherently subjective and will be made in a manner believed to be in the best interest of a Funds shareholders. No Eaton Vance fund has any arrangement to permit market timing. Investments in each Fund by ReFlow in connection with the ReFlow liquidity program (which is described under "Investment Objectives & Principal Policies and Risks" above) are not subject to the two round trip limitation. The Funds and the principal underwriter have provided guidance to financial intermediaries (such as banks, broker-dealers, insurance companies and retirement administrators) concerning the application of the Eaton Vance funds market timing and excessive trading policies to Fund shares held in omnibus accounts maintained and administered by such intermediaries, including guidance concerning situations where market timing or excessive trading is considered to be detrimental to a Fund. Each Fund or its principal underwriter may rely on a financial intermediarys policy to restrict market timing and excessive trading if it believes that policy is likely to prevent market timing that is likely to be detrimental to each Fund. Such policy may be more or less restrictive than a Funds policy. Each Fund and the principal underwriter cannot ensure that these financial intermediaries will in all cases apply the policies of the Funds or their own policies, as the case may be, to accounts under their control. Choosing a Share Class. Each Fund offers different classes of shares. The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different sales charges and expenses and will likely have different share prices due to differences in class expenses. In choosing the class of shares that suits your investment needs, you should consider: how long you expect to own your shares; how much you intend to invest; the sales charge and total operating expenses associated with owning each class; and whether you qualify for a reduction or waiver of any applicable sales charges (see Reducing or Eliminating Class A Sales Charges under Sales Charges below). Each investors considerations are different. You should speak with your investment dealer to help you decide which class of shares is best for you. Set forth below is a brief description of each class of shares offered by the Funds. Class A shares are offered at net asset value plus a front-end sales charge of up to 5.75% . This charge is deducted from the amount you invest. The Class A sales charge is reduced for purchases of $50,000 or more. The sales charge applicable to your purchase may be reduced under the right of accumulation or a statement of intention, which are described in Reducing or Eliminating Class A Sales Charges under Sales Charges below. Some investors may be eligible to purchase Class A shares at net asset value under certain circumstances, which are also described below. Purchases of Class A shares of International Equity Fund and Structured Emerging Markets Fund are subject to a 1% redemption fee if redeemed within 90 days of settlement of purchase. Class A shares pay distribution and service fees equal to 0.25% annually of average daily net assets. Returns on Class A shares are generally higher than returns on Class C and Class R shares because Class A has lower annual expenses than those classes. 18 Class C shares are offered at net asset value with no front-end sales charge. If you sell your Class C shares within 12 months of purchase, you generally will be subject to a CDSC. The CDSC is deducted from your redemption proceeds. Under certain circumstances, the Class C CDSC may be waived (such as certain redemptions from tax-deferred retirement plan accounts). See CDSC Waivers under Sales Charges below. Class C shares pay distribution fees and service fees equal to 1.00% annually of average daily net assets. Returns on Class C shares are generally lower than returns on Class A shares because Class C has higher annual expenses than Class A. Orders for Class C shares of one or more Eaton Vance funds will be refused when the total value of the purchase (including the aggregate value of all Eaton Vance fund shares held within the purchasing shareholders account) is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more, or who, after a purchase of shares, would own shares of Eaton Vance funds with a current market value of $1,000,000 or more, should consider whether Class A shares would be more advantageous and consult their investment dealer. Class I shares are offered to clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments, foundations and qualified plans (as described above). Class I shares are also offered to investment and institutional clients of Eaton Vance and its affiliates and certain persons affiliated with Eaton Vance and certain fund service providers. Purchases of Class I shares for International Equity Fund and Structured Emerging Markets Fund are subject to a 1% redemption fee if redeemed or exchanged within 90 days of settlement of purchase. Class I shares do not pay distribution or service fees. Returns on Class I shares generally are higher than returns on other classes because Class I has lower annual expenses. Class R shares are offered at net asset value with no front-end sales charge to retirement plan clients of financial intermediaries who charge such clients an ongoing fee for advisory, investment, consulting or similar services. Retirement plan clients include pension plans (including tax-deferred retirement plans and profit-sharing plans), Individual Retirement Account rollovers and non-qualified deferred compensation programs. Class R shares pay distribution fees and service fees equal to 0.50% annually of average daily net assets. Returns on Class R shares are generally lower than returns on Class A shares because Class R has higher annual expenses than Class A. Payments to Investment Dealers. In connection with sales of Fund shares, an investment dealer may receive sales charges and Fund distribution and service fees as described below. Sales charges, distribution fees and service fees paid to investment dealers vary by share class. In addition, the principal underwriter, out of its own resources, may make cash payments to certain investment dealers who provide marketing support, transaction processing and/or administrative services and, in some cases, include some or all Eaton Vance funds in specialized selling programs. Payments made by the principal underwriter to an investment dealer may be significant and are typically in the form of fees based on Fund sales, assets, transactions processed and/or accounts attributable to that investment dealer. Investment dealers also may receive amounts from the principal underwriter in connection with educational or due diligence meetings that include information concerning Eaton Vance funds. The principal underwriter may pay or allow other promotional incentives or payments to investment dealers to the extent permitted by applicable laws and regulations. Certain investment dealers that maintain street name or omnibus accounts provide sub-accounting, recordkeeping and/ or administrative services to the Eaton Vance funds and are compensated for such services by the funds. As used in this prospectus, the term investment dealer includes any broker, dealer, bank (including bank trust departments), registered investment adviser, financial planner, retirement plan administrator, their designated intermediaries and any other firm having a selling, administration or similar agreement with the principal underwriter or its affiliates. 19 Sales Charges Class A Front-End Sales Charge. Class A shares are offered at net asset value per share plus a sales charge that is determined by the amount of your investment. The current sales charge schedule is: Sales Charge* Sales Charge* Dealer Commission as Percentage of as Percentage of Net as a Percentage of Amount of Purchase Offering Price Amount Invested Offering Price Less than $50,000 5.75% 6.10% 5.00% $50,000 but less than $100,000 4.75% 4.99% 4.00% $100,000 but less than $250,000 3.75% 3.90% 3.00% $250,000 but less than $500,000 3.00% 3.09% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 1.75% $1,000,000 or more 0.00** 0.00** 1.00% * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. ** No sales charge is payable at the time of purchase on investments of $1 million or more. A CDSC of 1.00% will be imposed on such investments (as described below) in the event of redemptions within 18 months of purchase. The principal underwriter may also pay commissions of up to 1.00% on sales of Class A shares made at net asset value to certain tax-deferred retirement plans. Reducing or Eliminating Class A Sales Charges. Front-end sales charges on purchases of Class A shares may be reduced under the right of accumulation or under a statement of intention. To receive a reduced sales charge, you must inform your investment dealer or a Fund at the time you purchase shares that you qualify for such a reduction. If you do not let your investment dealer or the Fund know you are eligible for a reduced sales charge, you may not receive the discount to which you are otherwise entitled. Under the right of accumulation, the sales charge you pay is reduced if the current market value of your holdings in a Fund or any other Eaton Vance fund (based on the current maximum public offering price) plus your new purchase total of $50,000 or more. Class A, Advisers Class, Class B, Class C, Class I and/or Class R shares of a Fund or other Eaton Vance funds, as well as shares of Eaton Vance Money Market Fund, owned by you may be included for this purpose. Shares of Eaton Vance Cash Management Fund and Eaton Vance Tax Free Reserves cannot be included under the right of accumulation. Shares owned by you, your spouse and children under age twenty-one may be combined for purposes of the right of accumulation, including shares held for the benefit of any of you in trust or fiduciary accounts (including retirement accounts) or omnibus or street name accounts. In addition, shares purchased and/or owned in a SEP, SARSEP and SIMPLE IRA plan may be combined for purposes of the right of accumulation for the plan and its participants. You may be required to provide documentation to establish your ownership of shares included under the right of accumulation (such as account statements for you, your spouse and children or marriage certificates, birth certificates and/or trust or other fiduciary-related documents). Under a statement of intention, purchases of $50,000 or more made over a 13-month period are eligible for reduced sales charges. Shares eligible under the right of accumulation (other than those included in employer-sponsored retirement plans) may be included to satisfy the amount to be purchased under a statement of intention. Under a statement of intention, the principal underwriter may hold 5% of the dollar amount to be purchased in escrow in the form of shares registered in your name until you satisfy the statement or the 13-month period expires. A statement of intention does not obligate you to purchase (or a Fund to sell) the full amount indicated in the statement. Class A shares are offered at net asset value (without a sales charge) to clients of financial intermediaries who charge an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments and pension plans (including tax-deferred retirement plans and profit sharing plans). Class A shares also are offered at net asset value to investment and institutional clients of Eaton Vance and its affiliates; certain persons affiliated with Eaton Vance; and to certain fund service providers as described in the Statement of Additional Information; and in connection with the ReFlow liquidity program. Class A shares may also be purchased at net asset value pursuant to the reinvestment privilege and exchange privilege and when distributions are reinvested. See Shareholder Account Features for details. 20 Contingent Deferred Sales Charge. Each Class of shares with the exception of Class I shares and Class R shares is subject to a CDSC on certain redemptions. Class A shares purchased at net asset value in amounts of $1 million or more are subject to a 1.00% CDSC if redeemed within 18 months of purchase. Class C shares are subject to a 1.00% CDSC if redeemed within 12 months of purchase. The sales commission payable to investment dealers in connection with sales of Class C shares is described under Distribution and Service Fees below. CDSC Waivers. CDSCs are waived for certain redemptions pursuant to a Withdrawal Plan (see Shareholder Account Features) and for Class C shares, in connection with certain redemptions from tax-deferred retirement plans. The CDSC is also waived following the death of a beneficial owner of shares (a death certificate and other applicable documents may be required). Distribution and Service Fees. Class A, Class C and Class R shares have in effect a plan under Rule 12b-1 that allows each Fund to pay distribution fees for the sale and distribution of shares (so-called 12b-1 fees) and service fees for personal and/or shareholder account services. Class C shares pay distribution fees to the principal underwriter of 0.75% of average daily net assets annually. Class R shares of Dividend Income Fund pay distribution fees of 0.25% of average daily net assets. Although there is no present intention to do so, Dividend Income Fund could pay distribution fees on Class R shares of up to 0.50% annually upon Trustee approval. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. The principal underwriter compensates investment dealers on sales of Class C shares (except exchange transactions and reinvestments) in an amount equal to 1% of the purchase price of the shares. After the first year, investment dealers also receive 0.75% of the value of Class C shares in annual distribution fees. Class C and Class R also pay service fees to the principal underwriter equal to 0.25% of average daily net assets annually. Class A shares pay distribution and service fees equal to 0.25% of average daily net assets annually. After the sale of shares, the principal underwriter receives the Class A distribution and service fees and the Class C service fees for one year and thereafter investment dealers generally receive them based on the value of shares sold by such dealers for shareholder servicing performed by such investment dealers. Distribution and service fees are subject to the limitations contained in the sales charge rule of the National Association of Securities Dealers, Inc. More information about sales charges is available free of charge on the Eaton Vance website at www.eatonvance.com and in the Statement of Additional Information. Please consult the Eaton Vance website for any updates to sales charge information before making a purchase of Fund shares. 21 Redeeming Shares You can redeem shares in any of the following ways: By Mail Send your request to the transfer agent along with any certificates and stock powers. The request must be signed exactly as your account is registered and signature guaranteed. You can obtain a signature guarantee at certain banks, savings and loan institutions, credit unions, securities dealers, securities exchanges, clearing agencies and registered securities associations. You may be asked to provide additional documents if your shares are registered in the name of a corporation, partnership or fiduciary. By Telephone You can redeem up to $100,000 per account (which may include shares of one or more Eaton Vance funds) per day by calling 1-800-262-1122 Monday through Friday, 8:00 a.m. to 7:00 p.m. (eastern time). Proceeds of a telephone redemption can be mailed only to the account address. Shares held by corporations, trusts or certain other entities and shares that are subject to fiduciary arrangements cannot be redeemed by telephone. By Wire If you have given complete written authorization in advance you may request that redemption proceeds be wired directly to your bank account. The bank designated may be any bank in the United States. The request may be made by calling 1-800- 262-1122 or by sending a signature guaranteed letter of instruction to the transfer agent (see back cover for address). You may be required to pay the costs of such transaction; however, no costs are currently charged. A Fund may suspend or terminate the expedited payment procedure upon at least 30 days notice. Through an Investment Dealer Your investment dealer is responsible for transmitting the order promptly. An investment dealer may charge a fee for this service. If you redeem shares, your redemption price will be based on the net asset value per share next computed after the redemption request is received. Your redemption proceeds will be paid in cash within seven days, reduced by the amount of any applicable CDSC and any federal income tax required to be withheld. Payments will be sent by mail unless you complete the Bank Wire Redemptions section of the account application. If you recently purchased shares, the proceeds of a redemption will not be sent until the purchase check (including a certified or cashiers check) has cleared. If the purchase check has not cleared, redemption proceeds may be delayed up to 15 days from the purchase date. If your account value falls below $750 (other than due to market decline), you may be asked either to add to your account or redeem it within 60 days. If you take no action, your account will be redeemed and the proceeds sent to you. Class A shares and Class I shares of International Equity Fund and Structured Emerging Markets Fund are subject to a 1% redemption fee if redeemed or exchanged within 90 days of the settlement of the purchase. All redemption fees will be paid to the Fund. Redemptions of shares held by tax-deferred retirement plans, in proprietary fee-based programs sponsored by broker-dealers, or by Eaton Vance, its affiliated entities and accounts in which Eaton Vance or such an affiliate have a beneficial interest, as well as the redemption of shares acquired as the result of reinvesting distributions, are not subject to the redemption fee. While redemption proceeds are normally paid in cash, redemptions may be paid by distributing marketable securities. If you receive securities, you could incur brokerage or other charges in converting the securities to cash. 22 Shareholder Account Features Once you purchase shares, the transfer agent establishes an account for you. Distributions. You may have your Fund distributions paid in one of the following ways: Full Reinvest Option Dividends and capital gains are reinvested in additional shares. This option will be assigned if you do not specify an option. Partial Reinvest Option Dividends are paid in cash and capital gains are reinvested in additional shares. Cash Option Dividends and capital gains are paid in cash. Exchange Option Class A, Class C and Class R Dividends and/or capital gains are reinvested in additional shares of any class of another Eaton Vance fund chosen by you, subject to the terms of that funds prospectus. Before selecting this option, you must obtain a prospectus of the other fund and consider its objectives, risks, and charges and expenses carefully. Information about the Funds. From time to time, you may be mailed the following:  Semiannual and annual reports containing a list of portfolio holdings as of the end of the second and fourth fiscal quarters, respectively, performance information and financial statements.  Periodic account statements, showing recent activity and total share balance.  Form 1099 and tax information needed to prepare your income tax returns.  Proxy materials, in the event a shareholder vote is required.  Special notices about significant events affecting your Fund. Each Fund will file with the Securities and Exchange Commission (SEC) a list of its portfolio holdings as of the end of the first and third fiscal quarters on Form N-Q. Each Funds annual and semiannual reports (as filed on Form N-CSR) and each Form N-Q may be viewed on the SECs website (www.sec.gov). The most recent fiscal and calendar quarter end holdings may also be viewed on the Eaton Vance website (www.eatonvance.com). Portfolio holdings information is filed with the SEC or posted on the Eaton Vance website approximately 60 days after the end of the quarter to which it relates. Each Fund also posts information about certain portfolio characteristics (such as top ten holdings and asset allocation) as of the most recent calendar quarter end on the Eaton Vance website approximately ten business days after the calendar quarter end. The Eaton Vance funds have established policies and procedures with respect to the disclosure of portfolio holdings and other information concerning Fund characteristics. A description of these policies and procedures is provided in the Statement of Additional Information. Such policies and procedures regarding disclosure of portfolio holdings are designed to prevent the misuse of material, non-public information about the funds. Withdrawal Plan. You may redeem shares on a regular monthly or quarterly basis by establishing a systematic withdrawal plan. Withdrawals will not be subject to any applicable CDSC if they are, in the aggregate, less than or equal to 12% annually of the greater of either the initial account balance or the current account balance. Because purchases of Class A shares are generally subject to an initial sales charge, Class A shareholders should not make withdrawals from their accounts while also making purchases. Because redemptions of Class A shares and Class I shares of International Equity Fund and Structured Emerging Markets Fund within 90 days of settlement of purchase are subject to a 1% redemption fee (including shares held in individual retirement accounts), shareholders should not make withdrawals pursuant to a Withdrawal Plan during that period. Tax-Deferred Retirement Plans. All Classes of shares are available for purchase in connection with certain tax-deferred retirement plans. Call 1-800-262-1122 for information. Distributions will be invested in additional shares for all tax-deferred retirement plans. Exchange Privilege. You may exchange your Fund shares for shares of the same Class of another Eaton Vance fund or, in the case of Class C shares, Eaton Vance Money Market Fund. Exchanges are made at net asset value (subject to any applicable redemption fee). If your shares are subject to a CDSC, the CDSC will continue to apply to your new shares at the same CDSC rate. For purposes of the CDSC, your shares will continue to age from the date of your original purchase of Fund shares. 23 Before exchanging, you should read the prospectus of the new fund carefully. If you wish to exchange shares, write to the transfer agent (see back cover for address) or call 1-800-262-1122. Periodic automatic exchanges are also available. The exchange privilege may be changed or discontinued at any time. You will receive 60 days notice of any material change to the privilege. This privilege may not be used for market timing. If an account (or group of accounts) makes more than two round-trip exchanges (exchanged from one fund to another and back again) within 12 months, it will be deemed to be market timing. As described under Purchasing Shares, the exchange privilege may be terminated for market timing accounts or for other reasons. Reinvestment Privilege. If you redeem shares, you may reinvest at net asset value all or any portion of the redemption proceeds in the same class of shares of the Fund you redeem from, provided that the reinvestment occurs within 60 days of the redemption, and the privilege has not been used more than once in the prior 12 months. Under these circumstances your account will be credited with any CDSC paid in connection with the redemption. Any CDSC period applicable to the shares you acquire upon reinvestment will run from the date of your original share purchase. Reinvestment requests must be in writing. If you reinvest, your purchase will be at the next determined net asset value following receipt of your request. Telephone and Electronic Transactions. You can redeem or exchange shares by telephone as described in this prospectus. In addition, certain transactions may be conducted through the Internet. The transfer agent and the principal underwriter have procedures in place to authenticate telephone and electronic instructions (such as using security codes or verifying personal account information). As long as the transfer agent and principal underwriter follow reasonable procedures, they will not be responsible for unauthorized telephone or electronic transactions and you bear the risk of possible loss resulting from these transactions. You may decline the telephone redemption option on the account application. Telephone instructions are recorded. Street Name Accounts. If your shares are held in a street name account at an investment dealer, that dealer (and not the Fund or its transfer agent) will perform all recordkeeping, transaction processing and distribution payments. Because the Fund will have no record of your transactions, you should contact your investment dealer to purchase, redeem or exchange shares, to make changes in your account, or to obtain account information. You will not be able to utilize a number of shareholder features, such as telephone transactions, directly with a Fund. If you transfer shares in a street name account to an account with another investment dealer or to an account directly with a Fund, you should obtain historical information about your shares prior to the transfer. Procedures for Opening New Accounts. To help the government fight the funding of terrorism and money laundering activities, federal law requires each Fund to obtain, verify and record information that identifies each person who opens a Fund account. When you open an account, the transfer agent or your investment dealer will ask you for your name, address, date of birth and other identifying information. You also may be asked to produce a copy of your drivers license and other identifying documents. If a person fails to provide the information requested, any application by that person to open a new account will be rejected. Moreover, if the transfer agent or the investment dealer is unable to verify the identity of a person based on information provided by that person, it may take additional steps including, but not limited to, requesting additional information from the person, closing the persons account or reporting the matter to the appropriate federal authorities. If your account is closed for this reason, your shares may be automatically redeemed. If the Funds net asset value has decreased since your purchase, you will lose money as a result of this redemption. Account Questions. If you have any questions about your account or the services available, please call Eaton Vance Shareholder Services at 1-800-262-1122, or write to the transfer agent (see back cover for address). Tax Information Each Fund intends to pay dividends annually, except Dividend Income Fund which intends to pay dividends monthly, and to distribute any net realized capital gains (if any) annually. Distributions of income (other than qualified dividend income, which is described below) and net short-term capital gains will be taxable as ordinary income. Distributions of qualified dividend income and any long-term capital gains are taxable as long-term capital gains. Taxes on distributions of capital gains are determined by how long a Fund or Portfolio owned the investments that generated them, rather than how long a shareholder has owned his or her shares in a Fund. Different classes generally will distribute different amounts. A Funds distributions will be taxable as described above whether they are paid in cash or reinvested in additional shares. A portion of Equity Research Funds income distributions may be eligible for the dividends-received deduction for corporations. For taxable years beginning on or before December 31, 2010, distributions of investment income designated by a Fund as derived from "qualified dividend income" will be taxed in the hands of individuals at rates applicable to long-term capital gains provided holding period and other requirements are met at both the shareholder and Fund level. 24 Investors who purchase shares at a time when a Funds net asset value reflects gains that are either unrealized or realized but undistributed will pay the full price for the shares and then may receive some portion of the purchase price back as a taxable distribution. Certain distributions paid in January will be taxable to shareholders as if received on December 31 of the prior year. A redemption of Fund shares, including an exchange for shares of another fund, is a taxable transaction. A Funds investments in foreign securities may be subject to foreign withholding or other foreign taxes, which would decrease the Funds return on such securities. Under certain circumstances, shareholders of International Equity Fund and Structured Emerging Markets Fund may be entitled to claim a credit or deduction with respect to foreign taxes. In addition, investments in foreign securities or foreign currencies may increase or accelerate a Funds recognition of ordinary income and may affect the timing or amount of the Funds distributions. The International Equity Fund intends to file an election each year which would require Fund shareholders to include in gross income thier pro rata share of qualified foreign income taxes paid by the Fund (even though such amounts are not received by the shareholders) and could allow Fund shareholders, provided certain requirements are met, to use their pro rata portion of such foreign income taxes as a foreign tax credit against their federal income taxes or, alternatively, for shareholders who itemize their tax deductions, to deduct their portion of the Funds foreign taxes paid in computing their taxable federal income. Shareholders should consult with their advisers concerning the applicability of federal, state, local, foreign and other taxes to an investment. 25 Financial Highlights The financial highlights are intended to help you understand a Funds financial performance for the periods indicated. Certain information in the tables reflect the financial results for a single Fund share. The total returns in the tables represent the rate an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all distributions and not taking into account a sales charge). Information for Dividend Income Fund and International Equity Fund has been audited by Deloitte & Touche LLP, an independent registered public accounting firm. Information for Equity Research Fund and Structured Emerging Markets Fund has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm. The reports of Deloitte & Touche LLP and PricewaterhouseCoopers LLP and each Funds financial statements are incorporated herein by reference and included in the annual report, which is available on request. Dividend Income Fund Period Ended October 31, 2006 Class A Class C Class I Class R Net asset value - Beginning of period Income from operations Net investment income $ 1.401 $ 1.322 $1.912 $ 1.162 Net realized and unrealized gain (loss) 0.487 0.470 0.090 Total income from operations $ 1.888 $ 1.792 $ 1.298 $ 1.252 Less distributions From net investment income $ (0.478) $ (0.432) $ (0.498) $ (0.462) Total distributions $ (0.478
